 

AO 245B (Rev. 02/08/2019) Judgment in a Crirninal Petty Case (Modif“'icd) Fage l of l

UNITED STATES DlSTRICT COURT
soUTHERN DIsTRrCT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

v_ {For Offenses Cornmitted On or After November l, 1987)

Francisco PereZ_GonZaleZ Case Number: lSmj22945-MSB

Frank Torres Morell

De_)?zrrdan!’s An‘o ivey """"'_ _
F i l. E D

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION No. 81219298

THE DEFENDANT: FEB l*"‘l' ?f§'es
pleaded guilty to count(s) 1 of Complaint
|:| was found guilty to count(s) :

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(S), Which involve the following offense(s):
Title & Section n Nature of Offense ' Count Numbergs!
8: 1325 lLLEGAL ENTRY (Misdemeanor) l

_|:l The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.
IMPRISONl\/[ENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

|ZI Tll\/IE SERVED |:_| days

IE Assessment: $lO WAIVED Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change ofnamc, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

February 14, 2019
Date of lmposition of Sentence

/~f d .__ .
Received /, j -

DUSM HO`N'GRABLE MICHAEL s. BERG
UNITED srATEs MAGISTRATE JUDGE

Clerk’s Office Copy 3:18mj22945-MSB

